COURT OF APPEALS FOR THE
                         FIRST DISTRICT OF TEXAS AT HOUSTON

                               ORDER OF REINSTATEMENT

Appellate case name:        David Nino v. The State of Texas

Appellate case number:      01-19-00511-CR

Trial court case number:    1548025

Trial court:                209th District Court of Harris County

       Appellant, David Nino, has filed a motion to reinstate this appeal. On February 4,
2020, we issued an order abating this appeal because appellant did not file a brief. On
February 3, 2020, the night before our abatement order issued, appellant filed his brief in
this Court. Ten days have passed without a response from appellee, the State of Texas. See
TEX. R. APP. P. 10.3(a). Accordingly, we grant appellant’s motion, withdraw our February
4, 2020 order of abatement, and reinstate this appeal. Appellant’s prior motions to extend
time, which we denied in our abatement order that we now withdraw, are dismissed as
moot. The brief of appellee, the State of Texas, is due 30 days from the date of this order.
See TEX. R. APP. P. 38.6(b).

       It is so ORDERED.


Judge’s signature:    /s/ Evelyn V. Keyes
                      Acting individually         Acting for the Court


Date: February 20, 2020